Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 8/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant may consider file an authorization for email communication (PTO/SB/439 form) in the future to expedite the prosecution of the instant application.
Drawings
The drawings are objected to because of the following informalities:
The aperture of STO in Fig. 1 is too large to act as a stop. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
(1) The ratios of EPD/AT are not supported by the EPD. Applicant appears to use the diameters of the stop (STO in the figures) to calculate the ratios. Examiner notes the EPD is not the stop aperture when the stop is not in front of the first lens. Applicant should also consider whether claim 10 should be changed accordingly. Objection or 35USC112 rejections are not given for claim 10 since it may be considered as an obvious subject matter according to the instant disclosure.
(2) The definition of ET1 is not defined. Applicant should provide a clear definition for ET1 such that one of ordinary skilled in the art would be able to make and/or use the claimed invention.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 contains one or more terms of “edge thickness” which is not defined in the claim. The specification does not provide a standard for understanding any of the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6,8-9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsu (US 20210018724). 

    PNG
    media_image1.png
    780
    663
    media_image1.png
    Greyscale

Regarding claim 1, Hsu teaches (Fig. 5, Table 4-6, +-+-++-) An optical imaging lens, sequentially comprising from an object side to an image side:
a first lens with positive focal power;
a second lens with negative focal power;
a third lens with positive focal power;
a fourth lens with focal power;
a fifth lens with focal power;
a sixth lens with focal power, an object-side surface of which is a convex surface and an image-side surface of which is a concave surface; and
a seventh lens with negative focal power, an image-side surface of which is a concave surface;
wherein, an Entrance Pupil Diameter (EPD) of the optical imaging lens and an effective focal length f of the optical imaging lens meet 1.4<f/EPD<1.98 (1.64), an air space T23 between the second lens and the third lens on an optical axis and an air space T34 between the third lens and the fourth lens on the optical axis meet 0.1<T23/T34<0.3 (0.068/0.442).

Regarding claim 2, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R11 of the object-side surface of the sixth lens and an effective focal length f3 of the third lens meet 0.1<R11/f3<0.5 (1.849/4.21).

Regarding claim 4, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R12 of the image-side surface of the sixth lens and a curvature radius R11 of the object-side surface of the sixth lens meet 0<(R12−R11)/(R12+R11)<0.5 (0.47/3.864).

Regarding claim 5, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a sum ΣCT of Center Thicknesses (CT) of the first lens to the seventh lens on the optical axis and a distance TD from an object-side surface of the first lens to the image-side surface of the seventh lens on the optical axis meet 0.3<ΣCT/TD<0.8 (2.744/4.207).

Regarding claim 6, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a curvature radius R11 of the object-side surface of the sixth lens and a curvature radius R14 of the image-side surface of the seventh lens meet 0.9<R11/R14<1.5 (1.697/1.219).

Regarding claim 8, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein a CT6 of the sixth lens on the optical axis, an air space T67 between the sixth lens and the seventh lens on the optical axis, and a CT7 of the seventh lens on the optical axis meet 0.1<CT6/(T67+CT7)<0.6 (0.334/0.89).

Regarding claim 9, Hsu further teaches The optical imaging lens as claimed in claim 1, wherein the effective focal length f of the optical imaging lens, an effective focal length f1 of the first lens and an effective focal length f3 of the third lens meet 1.3<(f/f1)+(f/f3)<2 (1.43).

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Yeh (US 20190353874). 

    PNG
    media_image2.png
    778
    634
    media_image2.png
    Greyscale

Regarding claim 1, Yeh teaches (Fig. 1, Table 1, +-++-+-) An optical imaging lens, sequentially comprising from an object side to an image side:
a first lens with positive focal power;
a second lens with negative focal power;
a third lens with positive focal power;
a fourth lens with focal power;
a fifth lens with focal power;
a sixth lens with focal power, an object-side surface of which is a convex surface (at center) and an image-side surface (between center and edge) of which is a concave surface; and
a seventh lens with negative focal power, an image-side surface of which is a concave surface;
wherein, an Entrance Pupil Diameter (EPD) of the optical imaging lens and an effective focal length f of the optical imaging lens meet 1.4<f/EPD<1.98 (1.7), an air space T23 between the second lens and the third lens on an optical axis and an air space T34 between the third lens and the fourth lens on the optical axis meet 0.1<T23/T34<0.3 (0.1/0.416).

Regarding claim 3, Yeh further teaches The optical imaging lens as claimed in claim 1, wherein an effective focal length f2 of the second lens and an effective focal length f7 of the seventh lens meet 1<f2/f7<1.6 (12.95/10.18).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Regarding claim 10, Hsu teaches all the limitations as stated in claim 1, but does not explicitly teach a sum ΣAT of an air spaces between any two lenses of the first lens to the seventh lens on the optical axis and the EPD of the optical imaging lens meet 0.9<EPD/ΣAT<1.6.
Absent any showing of criticality and/or unpredictability, having 0.9<EPD/ΣAT<1.6 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of increasing the Fno of the optical imaging lens (e.g., using a variable diaphragm in front of the first lens).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu by having 0.9<EPD/ΣAT<1.6 for the purposes of increasing the Fno of the optical imaging lens.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234